DETAILED ACTION
This action is responsive to the Remarks and Claim amendments filed on August 24, 2021.
Claims 1-2, 9, 13-14 and 21 have been amended. 
Claims 1-24 are pending and are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to amendments
The objection of claims 1 and 13 is withdrawn in view of applicant’s amendments.
 
Response to Arguments
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Applicant's arguments with respect to claims 1 and 13 been considered but are moot in view of the new ground(s) of rejection set forth below. See Ma (US Pub. No. 2016/0124723), art being made of record as applied herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US Pub. No. 2016/0124723 – IDS 04/27/2020) in view of Farrell et al. (US Pub. No. 2019/0005163 – hereinafter Farrel – previously presented).
  	With respect to claim 1 (currently amended), Ma teaches a system for real-time interactive graphical computing comprising:   	a user computing device (see figure 9).  	a display coupled to the user computing device (see figure 9, graphics adapter 916 to COMM device and I/O).   	a graphical user interface displayed on the display (see figure 1 and paragraph [0004], user interface).    	an application configured to run [[on the virtual machine]] and communicate with the graphical user interface (see figure 1) and configured to:   		display at least one node of the abstract syntax tree on the display,   	wherein each node is displayed as an image on the display (see abstract, figures 1-2 and paragraphs [0004]-[0005], [0023], displaying an abstract syntax tree in a user interface having a plurality of nodes).    		receive a user input (see abstract, figures 1-2 and paragraph [0023], receiving first input indicating selection of one of the plurality of elements; and adding to the canvas a first node in the depiction of the abstract syntax tree with a first visual label related to the one of the plurality of elements).   		determine the executable instruction associated with the user input   	and at least one displayed node of the abstract syntax tree (see figures 1-2 and paragraph [0023], a user interface wherein a presentation pane 102 can be placed on the left of a canvas 101.  A graphical representation of the abstract syntax tree is shown on the canvas 101.  The canvas 101 can further display several nodes represented by identifiers 104.  Lines 105, also known as edges, connect the identifiers 104 to represent the relationship between immediately related nodes.  The overall structure of the identifiers 104 and line 105 represents the nodes and relationship data forming an abstract syntax tree.  An abstract syntax tree is a data construct   		execute the associated instruction on the abstract syntax tree,   	thereby manipulating the abstract syntax tree (see paragraph [0002], abstract syntax trees, on the other hand, are semantically readable and have simpler syntax rules.  Abstract syntax trees can also be converted directly to machine executable code by a compiler. See paragraph [0031], node positioning may be relevant in determining execution order of the abstract tree or machine executable code compiled from the abstract syntax tree.  Lines 105 between the identifiers 104 may represent relationships between the nodes.  As between immediately connected nodes, the nodes positioned higher on the canvas 101 may represent parent nodes.  Furthermore, the immediately connected nodes positioned lower may be child nodes.  In this manner, several generations of nodes may be connected creating a tree comprising branches.  The expected order of traversing the branches may be from top to bottom and from left to right judged at the line 105 at the parent node identifier 104.  In a left to right embodiment, execution would occur starting with the parent node.  From the parent node, the child nodes may then be traversed from left to right following the branch to the Examiner notes: determining the execution order of the tree (i.e. executing the manipulation. The term “execution” clearly point out an execution of the AST)) and   		display, concurrent with the execution of the instruction, the   	associated executed instruction graphical representation for the executable   	instruction on the display as applied to the displayed nodes of the abstract   	syntax tree, wherein the associated executed instruction graphical   	representation is a visual expression of the execution of the instruction on  	the abstract syntax tree (see figures 1-3 (and related paragraphs), displaying selected instructions associated graphically using a AST).   	Ma is silent to disclose:  	 a virtual machine configured for network communication with the user computing device and including an instruction set architecture, wherein the instruction set architecture is configured to retain an association between each of a plurality of executable instructions for manipulation of an abstract syntax tree and at least an executed instruction graphical representation and a user input;  
  	However, in an analogous art, Farrell teaches:  	a virtual machine configured for network communication with the user computing device and including an instruction set architecture, wherein the instruction set architecture is configured to retain an association between each of a plurality of executable instructions and at least an executed instruction graphical representation and a user input (see paragraphs [0070], [0075], [0081], [0107], cloud computing for enabling on-demand network access. ISA instructions for carrying out operations).   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ma’s teaching, which set forth a method for graphically building an abstract syntax tree and displaying it in a user interface comprising a canvas and a presentation pane, by using a virtual machine including instruction set architecture to associate executable instructions with an executed graphical representation and user input as suggested by Farrell, as Farrell would provide a mechanism for discovering linkage between a code representation, such as an abstract syntax tree (AST), and the runtime state of the program in order to link the individual state of the program (e.g., entities and relations) to the knowledge graph.
  	With respect to claim 2 (currently amended), Ma teaches wherein the executable instruction is further associated with a user input graphical and wherein the application is further configured to display the associated user input graphical representation on the display as applied to the associated nodes of the abstract syntax tree (see figures 1-3 (and related paragraphs), executables instructions associated in a graphical user interface using an abstract syntax tree).
  	With respect to claim 3 (original), Ma teaches wherein the associated user input graphical representation is similar to the associated executed instruction graphical representation (see abstract and figures 1-3 (and related paragraphs)).  	With respect to claim 4 (original), Ma teaches wherein the executable instruction comprises a plurality of operations (see abstract and figures 1-3 (and related paragraphs), plurality of instructions).  	With respect to claim 5 (original), Ma teaches wherein the graphical user interface comprises a user input display area and includes a user input display area configured to receive user input (see abstract, figures 1-2 and paragraph [0023], receiving first input indicating selection of one of the plurality of elements; and adding to the canvas a first node in the depiction of the abstract syntax tree with a first visual label related to the one of the plurality of elements).  	With respect to claim 6 (original), Ma teaches wherein the executed instruction graphical representation includes at least one moving graphical image (see paragraphs [0010], [0033], [0037], figure 7, moving/drag and drop (i.e. user gesture) the element onto the canvas 101. Furthermore, see claim 9 drag-and-drop from a touch screen)).  	With respect to claim 7 (original), Ma teaches wherein for at least one executable instruction the associated user input includes a user gesture (see paragraphs [0010], [0033], [0037], figure 7, moving/drag and drop (i.e. user gesture) the element onto the canvas 101. Furthermore, see claim 9 drag-and-drop from a touch screen)).  	With respect to claim 8 (original), Ma teaches wherein for at least one of the at least one executable instruction, the executed instruction graphical representation includes a representation of the user gesture (see paragraphs With respect to claim 9 (currently amended), Ma teaches wherein the representation of the user gesture includes at least one displayed node of the abstract syntax tree moving in an analogous manner to the user gesture (see paragraphs [0010], [0033], [0037], figure 7, moving/drag and drop (i.e. user gesture) the element onto the canvas 101. Furthermore, see claim 9 drag-and-drop from a touch screen)).  	With respect to claim 10 (original), Ma teaches wherein the user gesture is input using at least one visual input system selected from the group of a touchscreen, a mouse, a keyboard, a brain-computer interface, an interactive whiteboard, and a virtual-reality input (see paragraphs [0010], [0033], [0037], figure 7, moving/drag and drop (i.e. user gesture) the element onto the canvas 101. Furthermore, see claim 9 drag-and-drop from a touch screen)). 	With respect to claim 11 (original), Ma teaches wherein the application is further configured to compile a plurality of the plurality of executable instructions into a compound executable instruction wherein executing the compound executable instruction results in the same results as executing the plurality of the plurality of executable instructions (see paragraph [0031], node positioning may be relevant in determining execution order of the abstract tree or machine executable code compiled from the abstract syntax tree.  Lines 105 between the identifiers 104 may represent relationships between the nodes.  As between immediately connected nodes, the nodes positioned higher on the canvas 101 may represent parent nodes. With respect to claim 12 (original), Ma teaches the application further configured to perform at least one of convert commands from a programming language into executable instructions compatible with the system and convert executable instructions of the system into the programming language (see paragraphs [0002], [0020], [0031], high level programming languages are easier for the individual to grasp and can be converted into machine executable code by a compiler. Examiner notes: compiler common use/functionality).  	With respect to claims 13-24, the claims are directed to a method that corresponds to the system recited in claims 1-12, respectively (see the rejection of claims 1-12 above).
Conclusion
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270 1200 and (571) 270 2200, respectively. The examiner can normally be reached Monday-Friday from 8:30AM to 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


/ANIBAL RIVERA/Primary Examiner, Art Unit 2192